McOAKTY, C. J.
I fully concur in the reasoning of and the conclusions reached by Mir. Justice Prick in the foregoing opinion. In view of the importance of the case I am impelled to make the following additional observations:
The information charges, without referring to the burglary or robbery, that the defendant “willfully, unlawfully, feloniously, deliberately, premeditatedly of his malice aforethought, and with a specific intent to take the life of the *158said C. L. Erickson/'’ shot and killed him. Second degree-murder is included in the charge as alleged. But the evidence without conflict shows that at the time defendant fired, the fatal shot he was perpetrating a burglary (C'omp. Laws-1907, section 4336) and attempting to perpetrate a robbery.. The evidence also shows that the burglary, attempted robbery, and homicide were so connected and interwoven, each one with the other two, that they constituted one transaction. Comp. Laws 1907, section 4161, provides, among other things, that murder when “committed in the perpetration of, or attempt to perpetrate, any . . . burglary, or robbery,. . . . is murder in the first degree.” The killing of Erickson was, therefore, under the circumstances as shown by the-undisputed evidence, murder in the first degree, unless the-defendant was, at the time he fired the fatal shot, insane.. Upon this point, as the record now stands, there is no room, for doubt. The question upon which there seems to be a difference of opinion is as to whether second degree murder-is included in a homicide committed in the perpetration of' or attempt to perpetrate a burglary or robbery. In all classes and kinds of intentional murder in which the crime-is divided into degrees, the element that distinguishes first degree murder from murder in the second degree is the “premeditation and deliberation with which first degree murder-is committed.” (2 Bish. Crim. L. (7th. Ed.) section 728; 21 A. & E. Enc. L. 157; 21 Cyc. 728.) Under section 4161, sufra, murder committed in the perpetration of any of the felonies therein enumerated is murder in the first degree, regardless of whether the killing is premeditated and deliberate or even intentional. The killing may be accidental, but it nevertheless is murder in the first degree. (State v. Thorne, 39 Utah, 208, 117 Pac. 58.)
I am unable to conceive of a state of facts or circumstances, and certainly none has been suggested, under which a murder committed in the perpetration of or attempt to perpetrate any of the felonies mentioned in section 4161, sufra,, would or could be less than murder in the first degree. As I have stated, the elements of first degree murder, *159namely, premeditation and deliberation, that distinguishes first degree murder from second degree murder, are not essential, when the crime is committed in the perpetration of or attempt to perpetrate any one or more of the felonies referred to, to make the crime murder in the first degre. (21 Cyc. 719-723; 21 A. & E. Enc. L. 167; State v. Thorne, 39 Utah, 208, 117 Pac. 58.) The reason for the rule is well stated by the Supreme Court of California in the case of People v. Milton, 145 Cal. 169, 78 Pac. 549, as follows:
“In this (referring to the class of murder committed in the perpetration of or attempt to prepetrate arson, rape, robbery, or burglary) the law has said to the malefactor: ‘If in your perpetration of or attempt to perpetrate arson, rape, robbery, burglary, or mayhem you shall take the life of a fellow being, intentionally or unintentionally, your crime is murder in the first degree. The killing may be willful, deliberate, and premeditated, or it may be absolutely accidental. In either case, you are equally guilty. The elements of willfulness, deliberation, and premeditation are not indispensable to, your crime. The murder, under section 187 of the Penal Code, is established, in that the killing is unlawful, it having '.been perpetrated in the performance or attempt to perform one of these felonies, and the malice of the abandoned and malignant heart is shown from the very nature of the crime you are attempting to commit. Therefore, if in perpetrating arson, although in the belief that the building is unoccupied, some person within the building, unknown to you, shall lose his life, you are guilty of murder in the first degree. Or if in burglariously entering premises which you believe to be unoccupied you shall accidentally take the life of one whose presence is unsuspected by you, still your crime is .murder in the first .degree.’ • That such is the true meaning and •construction of our statute there can be no doubt.”
(State v. Thorne, 41 Utah, 414, 126 Pac. 286; Morgan v. State, 51 Neb. 672, 71 N. W. 788; State v. Young, 67 N. J. Law, 224, 51 Atl. 939.)
Counsel for appellant, proceeding upon tbe theory that second degree murder is necessarily included in a homicide committed in the perpetration of or attempt to perpetrate any of the felonies enumerated in section 4161, supra, ■argues'that in a prosecution for such murder it is the pro-wince of the jury, under section 4892, if the defendant is found guilty, to determine whether he is guilty of first de*160gree or second degree murder. The section referred to reads.as follows:
“Whenever a crime is distinguished into degrees, the jury, if they convict the defendant, must find the degree of the crime of which he is guilty.”
The difficulty with counsel’s position is that under the plain provisions of section 4161 murder committed in the perpetration of or attempt to perpetrate any felony mentioned therein is first degree murder only, and that section 4892 has no application. As I have suggested, there is no. conceivable state of facts or circumstances under which this class of murder can be anything less than murder in the first degree. Eor illustration, take a case in which an incendiary, believing that a certain building is uninhabited and unoccupied, willfully and maliciously applies the torch to it, and after the structure is enveloped in flames he discovers that it is occupied by a human being who is unable to make his escape therefrom, and the incendiary makes every effort in his power to rescue such party but is unable to do so. Under such circumstances the killing would be murder in the first-degree. I think it is plain that in a homicide belonging to-this class there is no line of demarcation that distinguishes it into degree. If it may be separated into different degrees, where is the line to be drawn between the first and second degree ? Is it second degree murder when it appears from the evidence that the defendant in the commission of or attempt to commit one or more of the felonies mentioned had no specific intent to take human life and that the killing was wholly accidental? The question is answered by the statute which declares that the killing of a human being even under such circumstances is murder in the first degree.
The Texas Court of Appeals, in construing a statute containing provisions which are substantially the same as sections 4161 and 4892, supra, said:
“The statute, and the decisions construing that statute, have not yet laid down the proposition that the accused firing at the intended victim in cases of robbery and killing another party would reduce that killing to murder in the second degree. The shooting would still be murder in the first degree, because the statute ex*161pressly says that all murder in robbery or in the perpetration of robbery would be murder in the first degree. This statute eliminates murder in the second degree in homicides of this character.” (Italics mine.) (Milo v. State, 59 Tex. Cr. R. 196, 127 S. W. 1025.)
True the jury have the power in this class of homicides to find the accused guilt of any of the lower degrees necessarily included in the charge set forth in the information, or to acquit him. They may do this even though it is conclusively shown by the evidence that he is guilty of murder in the first degree and there is no evidence tending to reduce the crime to a lower degree. But it does not follow that because a jury have the power to ignore the evidence, and, in violation of their oaths, to bring about a miscarriage of justice by refusing to do their duty, the court should in its instructions authorize and in a sense invite them to do so.
I am clearly of the opinion that in this case the court did not err in refusing to instruct the jury on the question of murder in the second degree. As I read the record and understand the law applicable thereto, second degree murder is not in this case. The defendant, under the undisputed evidence, is either guilty of murder in the first degree or he is not guilty at all of the crime of which he stands convicted. (State v. Thorne, supra.)
TJnder section 4386 all that was necessary for the state to. prove in order to establish -first degree murder was that defendant, while he was perpetrating or attempting to perpetrate burglary or robbery, shot and killed Erickson, and the question of whether the killing was deliberate, premeditated, and with malice aforethought, or whether it was unintentional on the part of defendant, was immaterial. The court, by charging the jury that before the defendant could be convicted of murder in the first degree the state must prove beyond a reasonable doubt that the killing was deliberate, premeditated, with malice aforethought, and with the “specific intent to take the life of said O. L. Erickson,” imposed upon the state a greater burden to prove first degree *162murder than the law applicable to the facts required. In other words, tbe instruction, notwithstanding the evidence conclusively shows that the homicide was committed in the perpetration of burglary and attempted robbery, required the jury, before they could legally convict the defendant of murder in the first degree, to find from the evidence beyond a reasonable doubt that the killing was willful, deliberate, premeditated, and with malice aforethought. The charge, in this regard, was therefore much more favorable to the defendant than the law and the facts warranted. The contention seems to be that because the court erroneously instructed the jury that in order to convict the defendant of .murder in the first degree they must find from the evidence beyond a reasonable doubt that the fatal shot was fired willfully, deliberately, premeditatedly, with malice aforethought, and with the specific intent to take the life of Erickson, the court should have committed further error favorable to the defendant and to the prejudice of the state •by submitting to the jury the question of second degree murder.
Moreover, as I read and construe section 4161, an instruction on the question of second degree murder would, in effect, have withdrawn from the consideration of the jury the question of whether the homicide was committed in the perpetration of burglary and attempted robbery. The court could not have submitted the question of second degree murder without in effect annulling the statute. It sometimes happens that the rapist, burglar, robber, and incendiary, in perpetrating or attempting to perpetrate one or more of the felonies mentioned in section 4161, kills, without any specific intent so to do, a human being. The killing, -as a matter of fact, may be wholly accidental. In such case the killing is not deliberate nor premeditated, but is, nevertheless, murder in the first degree. Take for example a case such as I have suggested in which the court, in .defining murder in the first degree, charges the jury in the language of the statute, namely, that “every murder . . . committed in the perpetration of or attempt to perpetrate *163any rape, arson, burglary, or robbery, ... is murder in the first degree.” It must be conceded that, if the statute is to be given any effect whatever, such instruction correctly defines murder of the first degree when the homicide is committed in the perpetration of or attempt to perpetrate any of the felonies mentioned therein. Now it is apparent that should the court, after giving the instruction suggested, proceed to define second degree murder, it must repeat the language of the statute down to and including the words “in the” and then substitute the words “second degree” for the words “first degree” which would, in effect, annul the statute, and, as I have stated, take from the jury the question of first degree murder.
It is suggested that there is evidence tending to show that defendant was addicted to the use of morphine or opium, and that the use of such drugs had weakened and impaired his mental faculties to such an extent as to render him incapable of deliberation and premeditation, or of forming a design to kill, thereby reducing the crime from first degree to second degree murder. The court carefully and elaborately charged the jury on the question of insanity, and the defendant’s rights in that regard were carefully guarded. Upon that issue the court instructed the jury in part as follows: “An insane person is not criminally responsible under the law for his acts. The words ‘insane person’ include . . . distracted persons and persons of unsound mind. . . . When evidence is introducéd1 tending to prove insanity sufficient to raise a reasonable doubt of defendant’s sanity at the time of the commission of the act, then the presumption of sanity ceases, and the prosecution is bound to prove the sanity of the accused beyond a reasonable doubt. So in this case, if the jury, after considering all the evidence, entertain a reasonable doubt of the sanity of the defendant at the time of the alleged offense, then he must be acquitted. . . . When the evidence is completed, and the case finally submitted to you, the defendant carmoi he convicted of any crime unless from all the evidence in the case, “taken together, you are satisfied, beyond a reasonable doubt, *164that tbe defendant was sane at the time the act in question was committed.” (Italics mine.) “You are instructed that if you are not satisfied from a careful and conscientious consideration of all the evidence in the case, beyond a reasonable doubt, that at the time of the commission of the act charged the defendant knew right from wrong with’ respect to said act, then you cannot find him guilty of any crime; and so far as this case is concerned it is not material what caused such insanity.”
Assuming, for the sake of the argument, that the defendant, without either deliberation or premeditation, and without forming a design or intent to take human life, fired the fatal shot that killed Erickson — and we may go a step farther and assume that the weapon was accidentally disr charged — the killing,' nevertheless, was, under the statute, murder in the first degree, unless the defendant, at the time he fired the shot, was insane. Of course, if he were insane he could not legally be convicted of any crime. The jury,' however, found against the defendant on the question of insanity.
I have examined the record in this case with more than ordinary care and am forced to the conclusion that the defendant had a fair and impartial trial and that he was properly convicted.